DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 was filed after the mailing date of the Application on 05/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electronic sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this claim will be interpreted as depending upon claim 7 wherein the electronic sensor is previously recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asmus et al. (US 9,568,204).
With regards to Claim 1:
Asmus et al. discloses (refer to FIG. 1 - 3, Column 4, line 18 to Column 6, line 58) a system (HVAC) for determining a flow rate of a fluid (air) through a valve (damper), the system comprising:
a controller (130) configured to:
receive a raw flow rate measurement from a flow rate sensor assembly (116) configured to measure the flow rate;
apply a flow rate measurement filter (Kalman filter) to the raw flow rate measurement to generate a filtered flow rate measurement; and
automatically adjust (resetting) the flow rate measurement filter in response to the flow rate changing rapidly (deviation in the measured values exceeds a noise threshold, Column 2, line 31-63).
With regards to Claim 2:
Asmus et al. discloses the system of claim 1, wherein the controller (130) is further configured to:
control actuation of an actuator (of the damper) using the raw flow rate measurement for flow rate measured during actuation of the actuator to change the flow rate.
With regards to Claim 3:
Asmus et al. discloses (Column 2, line 31-63) the system of claim 1, wherein the flow rate measurement filter comprises a memory of previously recorded values of the flow rate and the controller is configured to reset the flow rate measurement filter in response to the flow rate changing rapidly (deviation in the measured values exceeds a noise threshold, Column 2, line 31-63).
With regards to Claim 4:
Asmus et al. discloses (Column 2, line 31-63) the system of claim 1, wherein adjusting (resetting) the flow rate measurement filter comprises clearing a memory of previously recorded values of the flow rate so that the previously recorded values of the flow rate are not used by the flow rate measurement filter to generate the filtered flow rate measurement.
With regards to Claim 5:
Asmus et al. discloses the system of claim 1, wherein the filter (Kalman filter) is a digital filter.
With regards to Claim 6:
Asmus et al. discloses (Column 2, line 31-63) the system of claim 5, wherein the filter is reset in response to the flow rate changing rapidly (deviation in the measured values exceeds a noise threshold).
With regards to Claim 7:
Asmus et al. discloses the system of claim 5, wherein an electronic sensor (flow sensor (116)) is located such that the flow of fluid (air) passes the electronic sensor.
With regards to Claim 19:
	In making and/or using the device of Asmus et al., one would necessary perform the method for measuring a flow rate of fluid through a conduit, the method comprising:
 	measuring (by the flow sensor 116) the flow rate of the fluid (air) and generating a raw flow rate measurement;
 	applying a flow rate measurement filter (Kalman filter) to the raw flow rate measurement to generate a filtered flow rate measurement; and
 	automatically adjusting (resetting) the flow rate measurement filter in response in response to the flow rate changing rapidly (deviation in the measured values exceeds a noise threshold, Column 2, line 31-63).
With regards to Claim 20:
	Asmus et al. discloses (refer to FIG. 3) the method of claim 19, further comprising:
 	outputting the filtered flow rate (Q’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2008/0190213) and in view of Asmus et al..



With regards to claim 9:
Lang discloses (refer to Fig. 1 & 2 below and [0029], [0030], and [0035]-[0038]) an electronic (ultrasonic) flow sensor assembly (A, B, 4) configured to measure a flow of fluid through a conduit (3), the ultrasonic flow sensor assembly comprising: 
a processing circuit (4) configured to: 
obtain a raw measurement (US) of a flow rate of the fluid in the conduit using the received voltage or current; and 
generate a filtered measurement of the flow rate of the fluid (16) using a filter (low pass filter) and the raw measurement.
Lang does not disclose the filter is adjusted in response to the flow rate changing rapidly.
Asmus et al. discloses (refer to FIG. 1 - 3, Column 4, line 18 to Column 6, line 58) a system (HVAC) for determining a flow rate of a fluid (air) through a valve (damper), the system comprising:
a controller (130) configured to:
receive a raw flow rate measurement from a flow rate sensor assembly (116) configured to measure the flow rate;
apply a flow rate measurement filter (Kalman filter) to the raw flow rate measurement to generate a filtered flow rate measurement; and
automatically adjust (resetting) the flow rate measurement filter in response to the flow rate changing rapidly (deviation in the measured values exceeds a noise threshold, Column 2, line 31-63).

    PNG
    media_image1.png
    1244
    991
    media_image1.png
    Greyscale

Fig. 1
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Lang to have the filter to be automatically adjusted in response to the flow rate changing rapidly as taught by Asmus et al. to increase the responsiveness of the filer to the deviation in the measured values (Asmus et al. , Column 2, line 2-5).
	Lang, as modified, discloses the electronic flow sensor assembly of claim 9.
With regards to claim 10:
Lang, as modified, discloses the electronic flow sensor assembly of claim 9, further comprising a structural member, separate from the conduit (extending between the first ultrasonic transducer (A) and the second ultrasonic transducer (B)), wherein the structural member is fixedly coupled a sensor element (A, B).
With regards to claim 14:
Lang, as modified, discloses (Asmus et al., Column 2, line 31-63) the electronic flow sensor assembly of claim 9, wherein the processing circuit is configured to reset the filter in response to the flow rate changing rapidly, wherein resetting the filter comprises clearing a memory of the filter of previously obtained values of the raw measurement of the flow rate.
With regards to claim 15:
 	Lang, as modified, discloses the electronic sensor assembly of claim 14, wherein clearing the memory comprises adjusting (reset) one or more parameters of the filter.
With regards to claim 18:
 	Lang, as modified, discloses the electronic sensor assembly of claim 9, wherein the filter is a digital filter.
Claim(s) 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Asmus et al.., as applied to claim 9 above, and further in view of Kleinitz et al. (US 2020/0209030).
With regards to claim 11:
 Lang, as modified, discloses the electronic sensor assembly of claim 9 (see ejected claim 9 above) having a first ultrasonic transducer (A) and a second ultrasonic transducer (B) are oriented to emit and receive the ultrasonic signal.
Lang, as modified, does not disclose the first ultrasonic transducer and the second ultrasonic transducer are oriented to emit and receive the ultrasonic signal in a direction perpendicular to the flow path of the fluid.
Kleinitz et al. discloses (refer to Fig. 2 below) an ultrasonic flow sensor comprising a first acoustic reflector (18) and a second acoustic reflector (19), wherein the first and second acoustic reflectors are configured to cooperatively direct the ultrasonic signal (11, 12) emitted by the first ultrasonic transducer (9) along the flow path of the fluid and to the second ultrasonic transducer (10) in a direction perpendicular to the flow path of the fluid.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic flow sensor design as disclosed by Kleinitz et al. as an alternative design for the ultrasonic flow sensor of the ultrasonic flow sensor assembly of Lang to provide the same expect result of measuring the flow of fluid through the conduit.
	Lang, as further modified, discloses the ultrasonic flow sensor assembly of claim 11.
With regards to claim 16:
	Lang, as further modified, discloses the ultrasonic flow sensor assembly of claim 11, further comprising a first acoustic reflector (18) and a second acoustic reflector (19), wherein the first and second acoustic reflectors are configured to cooperatively direct the ultrasonic signal emitted by the first ultrasonic transducer along the flow path of the fluid and to the second ultrasonic transducer.

    PNG
    media_image2.png
    949
    841
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 17:
Lang, as further modified, discloses the ultrasonic flow sensor assembly of claim 16, wherein the first ultrasonic transducer (A) and the second ultrasonic transducer (B) are oriented to emit and receive the ultrasonic signal (11, 12) in a direction perpendicular to the flow path of the fluid. 
Claim(s) 12-13, and 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Asmus et al.., as applied to claim 9 above, and further in view of Holoch et al. (US 2020/0400341).
With regards to claim 12:
 Lang, as modified, discloses the electronic sensor assembly of claim 9 (see ejected claim 9 above).
Lang, as modified, does not disclose an actuator operatively coupled with the processing circuit, wherein the processing circuit is configured to operate the actuator to affect the flow rate of the fluid through the conduit using the filtered measurement of the flow rate of the fluid.
Holoch et al. discloses (refer to Fig. 3 below) an actuator (23) operative coupled with the processing circuit (12) of a fluid flow sensor assembly (1), wherein the processing circuit is configured to operate the actuator to affect the flow rate of the fluid through the conduit (20) using the measurement of the flow rate of the fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic flow sensor assembly design as disclosed by Lang as an alternative design for the flow sensor assembly of Holoch et al. to provide the same expect function of operating the actuator to affect the flow rate of the fluid through the conduit using the filter measurement of the flow rate of the fluid with accurate flow measurement (via filter).
Lang, as further modified, discloses the electronic sensor assembly of claim 12.
With regards to claim 13:
 	Lang, as further modified, discloses the electronic sensor assembly of claim 12, wherein the processing circuit is configured to use the filtered measurement of the flow rate of the fluid to operate the actuator when the actuator is within a position setpoint plus or minus a deadband and maintain a current value of the position setpoint when the actuator is outside of the deadband of the position setpoint.

    PNG
    media_image3.png
    1218
    858
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 1:
 Lang, as further modified, discloses a system for determining a flow rate of a fluid through a valve, the system comprising:
a controller (130) configured to:
receive a raw flow rate measurement from a flow rate sensor assembly (116) configured to measure the flow rate;
apply a flow rate measurement filter (Kalman filter) to the raw flow rate measurement to generate a filtered flow rate measurement; and
automatically adjust (resetting) the flow rate measurement filter in response to the flow rate changing rapidly (deviation in the measured values exceeds a noise threshold, Asmus et al., Column 2, line 31-63).
With regards to claim 5:
 	Lang, as further modified, discloses the system of claim 1, wherein the filter is a digital filter.
With regards to claim 6:
 	Lang, as further modified, discloses the system of claim 5, wherein the filter is reset in response to the flow rate changing rapidly.
With regards to claim 7:
 	Lang, as further modified, discloses the system of claim 5, wherein an electronic sensor (113, 114) is located such that the flow of fluid passes the electronic sensor.
With regards to claim 8:
	Lang, as further modified, discloses (refer to Fig. 3 above) the system of claim 7, wherein the electronic sensor (113, 114) is for disposition within a straight pipe (100) and electronics (12-18) for the controller are disposed above the electronic sensor outside of the pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753